                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


BLACK VOTERS MATTER FUND,                           ]
TRANSFORMATIVE JUSTICE                              ]
COALITION, THE RAINBOW PUSH                         ]
COALITION and SOUTHWEST VOTER                       ]
REGISTRATION EDUCATION                              ]
PROJECT                                             ]
                                                    ]
                          Plaintiffs                ]     Civil Action
                                                    ]     No. 20-cv-4869
V.                                                  ]
                                                    ]
BRAD RAFFENSPERGER, Secretary                       ]
of State of Georgia in his official                 ]
capacity,                                           ]
                           Defendant                ]




 STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

undersigned counsel for Plaintiffs, Black Voters Matter Fund, Transformative

Justice Coalition, The Rainbow PUSH Coalition, Southwest Voter Registration

Education Project, and Defendant Secretary of State Raffensperger and Defendant-

Intervenors Republican National Committee and Georgia Republican Party, hereby

stipulate to the voluntary dismissal of the above captioned case without prejudice.
Dated: April 1, 2021
By: /s/ Jeanne Mirer
Jeanne Mirer
New York Bar No. 4546677
Lead Pro Hac Vice Attorney for Plaintiffs
Mirer, Mazzocchi & Julien PLLC
1 Whitehall Street, 16th Floor
New York, NY 10004
jmirer@mmsjlaw.com
(212) 231 2235

Gerald A. Griggs
Georgia Bar No. 141643
Lead Attorney for Plaintiffs
1550 Scott Blvd
Decatur, Ga. 30030
(404) 633-6590
Gerald@geraldagriggs.com

Tricia P. Hoffler, Esq.
Georgia Bar No. 666951
Co-Counsel for Plaintiffs
The CK HOFFLER FIRM
23 Lenox Pointe
Atlanta, GA 30324
Telephone: (404) 263-0201
Facsimile: (404) 263-0202
E-Mail: ck@ckhofflerfirm.com

Maria Olabosipo Banjo
Georgia Bar No. 266098
Co-Counsel for Plaintiffs
Maria O. Banjo, LLC
1550 Scott Blvd
Decatur, GA 30033
404-226-8081
Email: maria@mariabanjo.com

Fred David Gray, Esq.
Alabama Bar No. 1727R63F
Co-Counsel for Plaintiffs
Pro Hac Vice
Gray, Langford, Sapp, McGowan,
Gray, Gray & Nathanson, PC
108 Fred Gray Street
Tuskegee, AL 36083-0239
Telephone: (334) 727-4830
Facsimile: (334) 727-5877
E-Mail: fgray@glsmgn.com
Attorneys for Plaintiffs

/s/Bryan P. Tyson
Bryan Francis Jacoutot
Bryan P. Tyson
Loree Anne Paradise
Taylor English Duma LLP
Suite 200
1600 Parkwood Circle
Atlanta, GA 30339
770-434-6868
Fax: 770-434-7376
Email: bjacoutot@taylorenglish.com
Email: btyson@taylorenglish.com
Email: lparadise@taylorenglish.com

Attorneys for Defendant Secretary of State Brad Raffensperger

 /s/ Cameron T. Norris
Tyler R. Green (pro hac vice)
Cameron T. Norris (pro hac vice)
Consovoy McCarthy PLLC
1600 Wilson Blvd., Suite 700
Arlington, VA 22209
703-243-9423
Email: tyler@consovoymccarthy.com
Email: cam@consovoymccarthy.com

Douglas A. S. Chalmers , Jr.
Zachary M. Wallen
Chalmers & Adams LLC
5805 State Bridge Rd. #G77
Johns Creek, GA 30097
Phone: 770-630-5927
Email: dchalmers@cpblawgroup.com
Email: zwallen@cpblawgroup.com

Attorneys for Intervenor Defendants
Republican National Committee/
Georgia Republican Party
